983 F.2d 1071
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra WEST, Plaintiff-Appellant,v.SQUARE D COMPANY, Defendant-Appellee.
No. 92-5481.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, JR. and MILBURN, Circuit Judges.

ORDER

1
Plaintiff appeals the summary judgment for defendants in this action brought under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621-634, with pendent state law retaliatory discharge claims.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Both parties have specifically waived oral argument.


2
Plaintiff filed her complaint in the district court alleging that she was fired from her job due to her age and because she filed a workers' compensation claim.   Following discovery, defendant moved the district court for summary judgment and plaintiff responded in opposition.   Additional discovery was conducted and the parties submitted supplemental memoranda.   The district court concluded that no genuine issue of material fact existed and granted summary judgment for defendant.


3
Upon consideration, we will affirm the judgment of the district court for the reasons stated in its thorough memorandum opinion filed March 4, 1992.   Simply put, plaintiff did not establish a prima facie case under the ADEA,  see Wanger v. G.A. Gray Co., 872 F.2d 142, 144-45 (6th Cir.1989).   Nor did she establish a cause of action under Ky.Rev.Stat. § 342.197.   See Willoughby v. GenCorp, Inc., 809 S.W.2d 858, 861 (Ky.App.1990).


4
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.